DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant submits in pages 10-11 of the remarks:
Jong teaches an electronic device including a first plate and a second plate facing opposite to each other for wireless communication. (Jong at Abstract.) However, as shown in FIG. 3A reproduced below, the first antenna array 321 and the second antenna array 331 do not share space for signal transmission. That is, the first antenna array and the second antenna array taught by Jong use separate spaces for signal transmission. Thus, Jong cannot teach or suggest "the first portion being of a first shape and being a sub-6G/4G/3G/2G antenna," "the second portion being of a second shape, being an mmWave antenna," and "the mmWave antenna includes a substrate board and reuses a space of the sub-6G/4G/3G/2G antenna to make the substrate board of the mmWave antenna a part of the sub-6G/4G/3G/2G antenna," as recited in amended independent claim 1 (emphasis added).

Examiner respectfully disagrees. Applicant argues regarding Jong’s antenna arrays not sharing space for signal transmission. However, MPEP 2111.01(II) states "[t]hough understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).
Applicant contends similarly regarding the Zou reference. Examiner respectfully disagrees and reiterates the section of the MPEP provided above. 

Absent specific structural limitations recited to clearly discern the invention, prior art read well on the breadth of all independent claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


All claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 13 respectively reciting “wherein the antenna operates in a first frequency band and a second frequency band” and “the antenna transmits signals to and from the terminal in a first frequency band and a second frequency band” are indefinite, since it’s unclear which of the recited antenna, sub-6G/4G/3G/2G antenna and the mmWave antenna provides the functionality as claimed. For purposes of examination, the limitations will be interpreted as --wherein the integrated antenna operates in a first frequency band and a second frequency band-- and --the integrated antenna transmits signals to and from the terminal in a first frequency band and a second frequency band--, respectively. As such, claims 1 and 13 reciting “an antenna” should read --an integrated antenna--. 
Claims 4-12 and 16-18 and rejected for depending on claims 1 and 13, respectively. 

Claim 20 reciting “wherein the first frequency band is a sub-6G or 4G/3G/2G frequency band” is indefinite, since it’s unclear whether this “sub-6G” and “4G/3G/2G” bands are related (or in addition) to those recited in claim 19. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna (method). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Jong” (US 2019/0229413).
Claim 1: As best understood, Jong discloses an antenna, comprising: 
a first portion 321 (Fig. 3A), the first portion being of a first shape and being a sub-6G antenna (abstract); and 
a second portion 331, the second portion being of a second shape (by virtue of it having its own shape), being an mmWave antenna [0222], and being connected to the first portion by a junction 341 (Fig. 3B, ¶ [0091]), and the mmWave antenna includes a substrate board 310 and reuses a space of the 
Jong fails to expressly teach wherein the antenna operates in a first frequency band and a second frequency band.
However, Jong teaches (abstract) “a wireless communication circuit electrically connected to the first array and the second array and configured to transmit and/or receive a signal having a frequency in a range of 20 GHz to 100 GHz.”
Jong further teaches [0078] “According to an embodiment, the communication circuit 2230 may support at least a portion (e.g., 24 GHz to 30 GHz or 37 GHz to 40 GHz) of a band ranging from 24 GHz to 100 GHz. According to an embodiment, the communication circuit 2230 may up-convert and/or down-convert a frequency. For example, the communication circuit 2230 included in the communication device 2200 (e.g., the first communication device 2121 of FIG. 2A) may up-convert an IF signal received from a communication module (e.g., a communication module 1890 of FIG. 18) through a conductive line (e.g., the first conductive line 2131 of FIG. 2A) to an RF signal. For another example, the communication circuit 2230 included in the communication device 2200 (e.g., the first communication device 2121 of FIG. 2A) may transmit may down-convert an RF signal (e.g., an mmWave signal) received through the first antenna array 2240 and/or the second antenna array 2245 to an IF signal and may transmit the IF signal to a communication module using a conductive line.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Jong’s antenna such that wherein the antenna operates in a first frequency band and a second frequency band, in order to obtain communication diversity. 

wherein the second shape is a plate shape (see Fig. 3A); 
wherein the first portion and the second portion are made from metal material (a skilled artisan would appreciate that “conductive plates” as taught in ¶ [0301], encompasses “metal material” as claimed).

Claims 7-8 and 11-12: As best understood, Jong discloses the antenna according to claim 1, further comprises an antenna array (321, 331; Fig. 3A), the antenna array being arranged on the second portion, wherein the antenna array operates in the second frequency band, the second frequency band is of a higher frequency range than that of the first frequency band [0301]; 
wherein the first frequency band of the antenna is a sub-6G or 4G/3G/2G frequency band and the second frequency band of the antenna is an mmWave frequency band (see ¶ [0078] and ¶ [0301]); 
further comprising a processing chip 341 (Fig. 3B) corresponding to the antenna array, the processing chip being disposed on the second portion (see Figs. 3A-3B), wherein the processing chip processes a signal received by the antenna array or a signal transmitted by the antenna array [0301]; 
further comprising a shielding member 340 (Fig. 3B), the shielding member being disposed on the second portion for shielding the processing chip [0092].

Claim 9: As best understood, Jong discloses the antenna according to claim 1, wherein an antenna array is located on a front side or a back side of the second portion (see Figs. 3A-3B).


a ground point GND (Fig. 6A) of the antenna is located on a second side of the second portion, opposite to the first side of the second portion [0138].

Claim 13: As best understood, Jong discloses a terminal, comprising: 
an antenna, including a first portion 321 (Fig. 3A), the first portion being of a first shape and being a sub-6G antenna (abstract); and a second portion 331, the second portion being of a second shape (by virtue of it having its own shape) being an mmWave antenna [0222], connected to the first portion by a junction 341 (Fig. 3B, ¶ [0091]), wherein: 
the mmWave antenna includes a substrate board 310 and reuses a space of the sub-6G antenna to make the substrate board of the mmWave antenna a part of the sub-6G antenna (this limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).).
Jong fails to expressly teach wherein the antenna transmits signals to and from the terminal in a first frequency band and a second frequency band.
However, Jong teaches (abstract) “a wireless communication circuit electrically connected to the first array and the second array and configured to transmit and/or receive a signal having a frequency in a range of 20 GHz to 100 GHz.”
Jong further teaches [0078] “According to an embodiment, the communication circuit 2230 may support at least a portion (e.g., 24 GHz to 30 GHz or 37 GHz to 40 GHz) of a band ranging from 24 GHz to 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Jong’s antenna such that wherein the antenna transmits signals to and from the terminal in a first frequency band and a second frequency band, in order to obtain communication diversity. 

Claims 17-18: Jong discloses the terminal according to claim 13, wherein the antenna further comprises an antenna array 321, 331 (Fig. 3A), the antenna array being arranged on the second portion, wherein the antenna array operates in the second frequency band (¶ [0078]: “37 GHz to 40 GHz”), the second frequency band is of a higher frequency range than that of the first frequency band (¶ [0078]: “24 GHz to 30 GHz”); 
wherein the first frequency band of the antenna is a sub-6G or 4G/3G/2G frequency band, and the second frequency band of the antenna is an mmWave frequency band (see ¶ [0078] and ¶ [0301]).

Claims 19-20: As best understood, Jong discloses a method for transmitting sub-6G signals and mmWave signals using an integrated antenna 2100 (Fig. 2A), the method comprising: 

receiving, by a second portion 2122 of the integrated antenna, signals in a second frequency band; 
transmitting, by the first portion of the integrated antenna, signals in a first frequency band (¶ [0003], ¶ [0070]); and 
transmitting, by the second portion of the integrated antenna, signals in a second frequency band [0003], 
wherein the first portion and the second portion of the integrated antenna share one or more components (2140, 2150), the first portion being a sub-6G antenna (abstract) and the second portion being an mmWave antenna [0222],  the one or more components including a substrate board 310 of the mmWave antenna such that the mmWave antenna reuses a space of the sub-6G antenna (this limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).). 
Jong fails to expressly teach the second frequency band is of a higher frequency range than that of the first frequency band; wherein the first frequency band is a sub-6G or 4G/3G/2G frequency band and the second frequency band is the mmWave frequency band.
However, Jong teaches [0300] “According to an embodiment, the RF signal may be transmitted in a frequency band ranging from 20 GHz to 100 GHz.”
Jong further teaches [0301] “According to an embodiment, a communication device (e.g., the communication device 300 of FIG. 3A) may include at least one substrate (e.g., the substrate 310 of FIG. 3B, or the substrate 390 or the substrate 391 of FIG. 3C) where a wireless communication circuit (e.g., the communication circuit 341 of FIG. 3B) configured to transmit and/or receive a signal having a 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Jong’s invention such that the second frequency band is of a higher frequency range than that of the first frequency band, wherein the first frequency band is a sub-6G or 4G/3G/2G frequency band and the second frequency band is the mmWave frequency band, in order to facilitate communication diversity. 

Claims 1, 10, 13, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Zou” (US 2019/0379124). 
Claims 13, 16-17: Zou discloses a terminal, comprising: 
an antenna, including a first portion 201A (Fig. 9), the first portion being of a first shape and being a sub-6G antenna [0008]; and a second portion 202A, the second portion being of a second shape and being a mmWave antenna (5G 24 GHz, [0008]), connected to the first portion by a junction 60A, wherein: 
the mmWave antenna includes a substrate board 30A and reuses a space of the sub-6G antenna to make the substrate board of the mmWave antenna a part of the sub-6G antenna (this limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).).

wherein: a feed point 22A of the antenna, the feed point being on a first side of the second portion; and a ground point 11A (Fig. 10) of the antenna is located on a second side of the second portion, opposite to the first side of the second portion; 
wherein the antenna further comprises an antenna array (see Fig. 9), the antenna array being arranged on the second portion, wherein the antenna array operates in the second frequency band, the second frequency band is of a higher frequency range than that of the first frequency band [0008].
Zou fails to expressly teach the feed point is located at the junction between the first portion and the second portion. 
However, a skilled artisan would appreciate that modifying placement of a feed point for impedance matching and desired frequency response is well established in the art. 
Nevertheless, Zou teaches [0007] “Accordingly, the feed point is electrically connected to a circuit to obtain an electromagnetic wave excitation signal, wherein the center point of the radiation source is directly connected to the reference ground by soldering in order to electrically connect the radiation source with the reference ground. As a result, such configuration is able to lower the impedance of the antenna so as to narrow down the bandwidth of the antenna for improving the anti-interference ability of the antenna.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Zhou’s invention such that the feed point is located at the junction between the first portion and the second portion, in order to facilitate impedance matching and reduce interference. 



Claims 19-20: As best understood, Zou discloses a method for transmitting sub-6G signals and mmWave signals using an integrated antenna, the method comprising: 
receiving, by a first portion 201A of the integrated antenna, signals in a first frequency band (2.4 GHz, ¶ [0008]); 
receiving, by a second portion 202A of the integrated antenna, signals in a second frequency band (24 GHz, [0008]); 
transmitting, by the first portion of the integrated antenna, signals in a first frequency band [0008]; and 
transmitting, by the second portion of the integrated antenna, signals in a second frequency band [0008], 
wherein the first portion and the second portion of the integrated antenna share one or more components 60A, the first portion being a sub-6G antenna [0008] and the second portion being an mmWave antenna [0008], the one or more components including a substrate board of the mmWave antenna such that the mmWave antenna reuses a space of the sub-6G/4G/3G/2G antenna, and 
the second frequency band (24 GHz) is of a higher frequency range than that of the first frequency band (2.4 GHz); 
wherein the first frequency band is a sub-6G or 4G/3G/2G frequency band and the second frequency band is the mmWave frequency band (2.4 and 24 GHz respectively, see para. [0008]).
(A skilled artisan would recognize that antennas are reciprocal devices; hence, any antenna element that receives a wireless signal can transmit as well.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Song (US 2020/0169007), Figs. 4-5, ¶ [0094], ¶ [0106], ¶ [0112]. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/HASAN Z ISLAM/Primary Examiner, Art Unit 2845